      Case 8:20-cv-01164-DKC Document 15 Filed 05/26/20 Page 1 of 7



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                   :
CHRISTOPHER P. SPELTA
                                   :

     v.                            :   Civil Action No. DKC 20-1164

                                   :
MARK W. BAKKER
                                   :

                          MEMORANDUM OPINION

     Presently pending and ready for resolution in this diversity

tort action is the Motion to Remand filed by Plaintiff, Christopher

P. Spelta.    (ECF No. 12).   No hearing is deemed necessary. Local

Rule 105.6.   For the following reasons, the motion will be granted

and the case remanded to the Circuit Court for Calvert County.

I.   Background

     On January 29, 2020, Plaintiff filed this action in the

Circuit Court for Calvert County against Defendant Mark W. Bakker

for state law torts arising from an incident on May 25, 2019.

According to Plaintiff, Defendant was served on March 26, 2020,

but did not remove until May 6, 2020.       In the notice of removal,

Defendant recited that the summons and complaint were served on

him on April 2, 2020. (ECF No. 1, at 1).        The notice also states

that, on April 27, Plaintiff’s counsel extended the response

pleading date to June 1, 2020.     Plaintiff filed a motion to remand

on May 21, 2020, contending that the removal notice was untimely
          Case 8:20-cv-01164-DKC Document 15 Filed 05/26/20 Page 2 of 7



and   that    another    party   may    be   named   and   served,   destroying

diversity jurisdiction.

      In his response to the motion to remand, Defendant asserts

that counsel was retained on April 16, that counsel sent an email

to counsel for Plaintiff the same day, stating that he would accept

service and requesting that a copy of the complaint be emailed to

him. He further requested that, in light of Covid-19 and the state

of the courts, Plaintiff consent to allow until June 10, 2020 to

respond to the complaint.         When he had not received a response by

April 21, counsel for Defendant again emailed Plaintiff’s counsel.

On    April    27,   Plaintiff’s       counsel   responded,    reciting    that

Defendant had been served on March 26 pursuant to court order,1

and agreeing, conditionally, to extend until June 1 the time to

respond if discovery responses were provided at the same time.

Defendant’s response to the remand motion also refers to orders

entered by the Chief Judge of the Court of Appeals of Maryland,

pursuant to emergency authority, tolling certain time periods,

including statutes of limitations.           Defense counsel also refers to

standing orders of this court, extending certain deadlines.

      The orders applicable in this court, however, explicitly did

not extend any statute of limitations.           All orders, beginning with




      1The court order authorizing alternative service is not in
the court file. It is the responsibility of the removing party to
file all documents from state court.
                                         2
           Case 8:20-cv-01164-DKC Document 15 Filed 05/26/20 Page 3 of 7



Standing Order 2020-05, entered March 20, (00-mc-00308, ECF No.

97),       and   continuing    with   Standing      Order   2020-07,   entered   on

April 10, 2020, provide:

                 ORDERED that this Order does not toll any
                 applicable statute of limitations. Electronic
                 filing through CM/ECF will remain available,
                 and self-represented litigants may deposit and
                 date-stamp papers in drop boxes at each
                 courthouse between 9:00 a.m. and 4:00 p.m.,
                 Monday through Friday.

II.    Standard of Review

       The       burden   is   always   on    the     party   asserting   federal

jurisdiction to prove its applicability.                In the removal context,

the burden, thus, falls on the removing party, the defendant, to

prove all prerequisites to proper removal, including timeliness.

The court must “‘strictly construe the removal statute and resolve

all doubts in favor of remanding the case to state court.’”                 Stone

Street Capital, Inc. v. McDonald’s Corp., 300 F.Supp.2d 345, 346

(D.Md. 2003)(quoting Creekmore v. Food Lion, Inc., 797 F.Supp.

505, 507 (E.D.Va. 1992)).

       The statute, 28 U.S.C. § 1446(b)2 provides that:




       2
       The history of this provision was outlined in Murphy Bros.,
Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 351(1999).
Originally, before 1948, removal could occur any time before
expiration of the time to respond to the complaint under state
law.   Congress enacted the first version of § 1446(b) in 1948,
providing for removal within 20 days after commencement of the
action or service of process, whichever is later. The provision
was amended in 1949 to the present language, and the time was
extended to 30 days in 1965.
                                          3
         Case 8:20-cv-01164-DKC Document 15 Filed 05/26/20 Page 4 of 7



             The notice of removal of a civil action or
             proceeding shall be filed within 30 days after
             the receipt by the defendant, through service
             of otherwise, of a copy of the initial
             pleading setting forth the claim for relief
             upon which such action or proceeding is based
             . . .

In Stone Street, this court found that a district court

             “simply does not have the authority to extend
             the removal period. Grenchik v. Mandel, 373
             F.Supp 1298, 1299 (D.Md. 1973). Fed.R.Civ.P.
             6(b) does not apply to filing times prescribed
             by statute. United States v. Becton Dickinson
             & Co., 813 F.Supp. 410, 412 (D.Md. 1993). It
             is true that the timeliness of removal is an
             issue that must be raised within thirty days
             of the removal, or it is waived by Plaintiff.
             Sherman v. Sigma Alpha Mu Fraternity, 128
             F.Supp.2d 842, 846 (D.Md. 2001). That reality
             does not, however, provide the court with
             discretion to extend the statutory period. It
             simply means that, if the timeliness issue is
             not raised at the threshold of the litigation
             in federal court, it will not be available as
             a means to derail the case later.

Stone Street, 300 F.Supp.2d at 350-51.

     The consensus on this point is noted in 14C Charles Alan

Wright et al., Federal Practice & Procedure § 3731 (Rev. 4th ed.

2020):

             The two 30-day time limitations in Section
             1446 are mandatory, even though several courts
             have ruled that they are not jurisdictional
             limitations and may be waived.     Thus, these
             periods must be measured strictly applying the
             general computation principles set out in
             Federal Rule of Civil Procedure 6. Moreover,
             these statutory periods will not be extended
             by state court demurrers, motions to set aside
             service of process, pleas in abatement,
             stipulations,        trial       court-granted

                                      4
        Case 8:20-cv-01164-DKC Document 15 Filed 05/26/20 Page 5 of 7



            continuances, or various other state-court
            orders.   In   some   cases,  however,   the
            plaintiff’s conduct has been held to extend
            the 30-day period under principles of waiver
            or estoppel.

III. Analysis

     Plaintiff states that Defendant was served on March 26, 2020,

pursuant to court order when copies of the summons and complaint

were mailed to several addresses. As noted above, Defendant states

in the notice of removal that Defendant was served on April 2,

2020.   It is not necessary to resolve that factual dispute because

removal was untimely regardless of which date is correct:               thirty

days from the latter date fell on Saturday, May 2, 2020.                 Thus,

the last day on which to file the notice of removal was the

following Monday, May 4, 2020.           Fed.R.Civ.P. 6.    The notice of

removal was not filed until May 6, at least two days late.                 If

service was in fact effected earlier, then the notice of removal

was even tardier.

     Defendant does not contend that removal took place within the

ordinary 30-day period.      Instead, Defendant’s memorandum points to

two different sources of his mistaken belief that the time for

removal extended beyond the initial 30 days:                the purported

agreement of Plaintiff to extend the time to answer and the various

administrative orders of the state and federal courts due to the

COVID-19 public health emergency.         Neither circumstance served to

extend the removal period.

                                     5
         Case 8:20-cv-01164-DKC Document 15 Filed 05/26/20 Page 6 of 7



        Stipulations between parties do not, by themselves, extend

the time. Wachovia Bank, N.A. v. Deutsche Bank Trust Co. Americas,

397 F.Supp.2d 698, 705 (W.D.N.C. 2005).              Only in fairly narrow and

unique circumstances can the conduct of the opposing party create

estoppel or waiver, and then only when it would be patently unfair

to hold the defendant to a shorter period. For example, in Staples

v. Joseph Morton, Inc., 444 F.Supp. 1312 (E.D.N.Y. 1978), the

plaintiff, who knew that the defendant intended to remove the

action, advised the defendant, before the expiration of the time

for     removal,   that   it    would    be    dismissed       from   the   action.

Subsequently, the plaintiff changed its mind about dismissal and

did not dismiss the defendant.               The defendant then removed the

action.     Estoppel was found to bar the plaintiff from complaining

about     the   timeliness      of   removal.         There     are   no    similar

circumstances here.       This is a simple case of the parties agreeing

to extend the time to respond in state court.                  Such an agreement

does not extend the time for removal.

        Furthermore,   any     extension      of   deadlines    for   state   court

actions by Chief Judge Barbera has no impact on the deadline for

removal under federal law.           And, the orders entered in this court

explicitly did not affect statute of limitations filing deadlines.




                                         6
       Case 8:20-cv-01164-DKC Document 15 Filed 05/26/20 Page 7 of 7



IV.   Conclusion

  Defendant failed to remove this action within the applicable

30-day time limit and the case must be remanded to the Circuit

Court for Calvert County.      A separate order will be entered.



                                            /s/
                                  DEBORAH K. CHASANOW
                                  United States District Judge




                                    7
